               IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF VIRGINIA
                         Richmond Division


MARION YARBROUGH,

     Petitioner,

V.                                  Civil Action No. 3:18CV881


MARK J. BOLSTER,

     Respondent.

                        MEMORANDUM OPINION


     Marion Yarbrough, proceeding pro se, submitted a petition for

a writ of habeas corpus pursuant to 28 U.S.C. § 2241, By Memorandum

Order entered on January 9, 2019, the Court directed Yarbrough to

complete and return, within fifteen (15) days of the date of entry

thereof, an affidavit in support of his request to proceed jji forma

pauperis or pay the $5.00 filing fee.   The Court warned Yarbrough

that failure to comply with the above directives would result in

dismissal of the action.   See Fed. R. Civ. P. 41(b).

     On January 18, 2019, Yarbrough responded that he had requested

prison officials to withdraw the filing fee and send it to the

Court, but there may be a delay in the Court receiving the payment.

(ECF No. 3.)   Accordingly, by Memorandum Order entered on March

20, 2019, the Court granted Yarbrough an extension of fifteen (15)

days from the date of entry thereof to submit the $5.00 filing fee

or submit proof that payment was imminent.
     More than fifteen (15) days have passed and Yarbrough has not

paid the $5.00 fee or submitted proof that payment is imminent.

Accordingly, the action will be dismissed without prejudice.

     The Clerk is directed to send a copy of this Memorandum

Opinion to Yarbrough.

     It is so ORDERED.


                                               /s/
       A    f.   f   ff       Robert E. Payne
Date:                V        Senior United States District Judge
Richmond, Virginia
